DETAILED ACTION
This communication is a Final office action on the merits. Claims 21-33 and 35-40, as filed are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abrams et al. (US 2011/0308057).
Regarding claim 21, Abrams et al. discloses an apparatus comprising:
a first arm (16, 34, 18) comprising a button contact feature (24) formed integrally (It has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastener and welding. In re Hotte, 177 USPQ 326 ,328 (CCPA 1973)) with the first arm and having a button contact surface, wherein the button contact surface is opposite an outer surface of the first arm (Figs. 1 and 5 as shown);
a second arm (12, 32, 14) substantially parallel to the first arm;
a connecting portion (20) disposed between and formed integrally with the first arm and the second arm,
wherein a distal end of the first arm translates toward a distal end of the second arm to move the button contact surface toward the second arm through a first deflection distance in response to a squeezing force applied on the outer surface of the first arm and an outer surface of the second arm (Fig. 1 as shown wherein a user could squeeze the arms at the ends of 16 and 12),
wherein the first arm extends distally past the button contact feature from the connecting portion to enhance leverage at the button contact feature (Fig. 1 as shown);
wherein the outer surface of the first arm comprises an ergonomic surface area opposite the button contact feature for finger engagement to apply the squeezing force (Fig. 1 as shown), 
wherein the button contact feature and the ergonomic surface area are between the distal end of the first arm and the connecting portion, and
wherein the first deflection distance is within a range of from about 0.1 inches to about 1.3 inches (Paragraph 16 states that the gripping surface 22 and knob 24 are separated by “at least two inches”. It further describes wherein “the knob may not make contact with the gripping surface, maintaining a separation of at least one inch”. Abrams et al. is therefore capable of closing from a beginning gap of 2 inches down to about 1 inch and provide a deflection/displacement of range of 0 to about 1 inch. As 0 inches is about 0.1 inches and about 1 inch is about 1.3 inches, Abrams et al is considered to meet this limitation.);
an attachment feature (Fig. 2 shows a protruding tab to hold D-ring 44) formed on at least one of the first arm, the second arm, and the connection portion; and
a relief structure (curved shape of the arm) formed in at least one of the first arm, the second arm, and the connecting portion.

Regarding claim 22, Abrams et al. further disclose wherein the device is configured to provide a deflection distance of from about 0.1 inches to about 0.7 inches (Paragraph 16 states that the gripping surface 22 and knob 24 are separated by “at least two inches”. It further describes wherein “the knob may not make contact with the gripping surface, maintaining a separation of at least one inch”. Abrams et al. is therefore capable of closing from a beginning gap of 2 inches down to about 1 inch and provide a deflection/displacement of range of 0 to about 1 inch. As 0 inches is about 0.1 inches and about 1 inch is about 0.7 inches, Abrams et al is considered to meet this limitation.).

Regarding claim 23, Abrams et al. further disclose wherein the first deflection distance is sufficient to actuate a buckle release button (Abstract lines 5-9).

Regarding claim 24, Abrams et al. further disclose wherein the device comprises an inter-arm dimension (Fig. 1 as shown).

Regarding claim 25, Abrams et al. further disclose wherein the inter-arm dimension is configured to provide a compression fit with respect to a buckle release button (the dimension is dependent upon a non-specific dimension and thus the device is configured to provide a compression fit to a buckle release button sized respective to the device).

Regarding claim 26, Abrams et al. further disclose wherein insertion of a buckle into the device produces a first deflection force, and wherein a first restoring force produced by the device in response to the first deflection force provides a buckle release actuation assistance (device is capable of behaving in the claimed manner).

Regarding claim 27, Abrams et al. further disclose wherein the attachment feature comprises one of a flange or a protrusion (Fig. 2 shows a flange protruding from an end of the handle) configured to facilitate attachment of the device to an attachment device.

Regarding claim 28, Abrams et al. further discloses wherein the attachment feature comprises an aperture (42) configured to insertably receive the attachment device.

Claims 29, 31-33 and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 5,666,865).
Regarding claim 29, Ito discloses an apparatus comprising:
a first arm (2) comprising a first end (wherein projection 17 extends), a first arm inner surface (7), a first arm outer surface (Fig. 7 as shown), and a button contact feature (17) with a button contact surface (Fig. 7 shows opposed facing surfaces of 17), wherein the first end, the first arm inner surface, the first arm outer surface, and the button contact feature are formed integrally with the first arm, wherein the first arm outer surface includes an ergonomic surface opposite the button contact surface for button engagement (Fig. 7 as shown wherein the flat surface opposite the button engagement can be used as an ergonomic surface);
a second arm (2) comprising a second end, a second arm inner surface and a second arm outer surface (Fig. 7 as shown); and
a connecting portion (4) disposed between and formed integrally with the first arm and the second arm, wherein the first end and the second end are distal from the connecting portion (Fig. 7 as shown);
wherein the first arm extends distally past a location of the button contact feature (Fig. 7 as shown);
wherein the first arm inner surface and the second arm inner surface are substantially parallel (Fig. 7 shows wherein the inner arms are parallel);
wherein the button contact feature is configured to deflect towards the second arm inner surface in response to a compressive force applied to the ergonomic surface and the second arm outer surface (the device as shown in Fig. 7 can be operated in the claimed manner);
wherein the device defines a first distance between the button contact surface and the second arm inner surface (Fig. 7 as shown);
wherein the device defines a second distance between the first arm outer surface and the second arm outer surface at one of the first end or the second end (Fig. 7 as shown); and
a flange (10 formed on the connection portion) formed on at least one of the first arm, the second arm, and the connection portion and defining an opening (between the two sides of the grip 10 as shown in Fig. 7) configured for attachment.

Regarding claim 31, Ito further discloses wherein two of the first arm inner surface, the first arm outer surface, the second arm inner surface, and the second arm outer surface define a first plane and a second plane, and wherein the first plane and the second plane are substantially parallel (Fig. 7 as shown).

Regarding claim 32, Ito further discloses wherein the first outer arm surface and the second outer arm surface define the first plane and the second plane (Fig. 7 as shown).

Regarding claim 33, Ito further discloses wherein the device defines a buckle space depth and an interarm distance between the first arm inner surface and the second arm inner surface, and wherein the interarm distance is substantially the same at a plurality of points within the buckle space depth (Fig. 7 as shown).

Regarding claim 35, Ito further discloses wherein the button contact feature comprises a substantially rectangular cross section at the button contact surface (Fig. 6 as shown).

Regarding claim 36, Ito further discloses wherein the button contact feature comprises a tapered surface (Fig. 7 shows wherein the ends are flared outwards from the button contact features 5, 6) configured to facilitate opening of the device in response to insertion of a buckle.

Regarding claim 37, Ito discloses an apparatus comprising:
a first arm (2) including a first end (wherein projection 17 extends), a first outer surface (Fig. 7 as shown), and a first interior surface (7) opposite the first outer surface with a contact feature (17) protruding from the first interior surface, wherein the contact feature includes a button contact surface (Fig. 7 shows opposed facing surface of 17), wherein the first outer surface includes an ergonomic surface opposite the button contact surface (Fig. 7 shows a flat surface opposite the button engagement that can be used as an ergonomic surface);
a second arm (2) comprising a second end and a second interior surface facing the first interior surface, defining a buckle space between the first interior surface and a second interior surface (Fig. 7 as shown), wherein the contact feature protrudes from the first interior surface towards the second arm (Fig. 7 as shown);
a connecting portion (4) formed integrally with the first arm and the second arm, wherein the contact feature is configured to travel through a deflection distance into the buckle space in response to a compressive force applied to the ergonomic surface moving the first arm moving towards the second arm (the device of Fig. 7 can be used in the claimed manner); and
a relief structure (11) formed in at least one of the first arm, the second arm, and the connecting portion.

Regarding claim 38, Ito further discloses wherein the first arm and the second arm define an interarm distance between the first interior surface and the second interior surface, and wherein the interarm distance is substantially the same at a plurality of points along the first arm and the second arm (Fig. 7 as shown).

Response to Arguments
Applicant's arguments filed 20 April 2022 have been fully considered but they are not persuasive. As noted above, the location of where force can be applied in the prior art can be achieved in the same manner as claimed. Grasping or compressing directly at the butt contact features is possible in the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677